Title: The American Commissioners: Instructions to John Thornton, [11 December 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


The mistreatment of American prisoners of war in England had long been on the commissioners’ minds. In February they had suggested to Lord Stormont an exchange, and the Ambassador had not replied. In April they had sent him depositions to back their claim that the British were behaving like savages, and to threaten retaliation; he had returned their letter ostensibly unopened. Complaints multiplied. Franklin was outraged by the contrast between his countrymen’s humanity toward their prisoners and British brutality toward theirs. The commissioners had no way to bring pressure on Whitehall, however, until the news of Saratoga arrived. These instructions to Thornton a week later, it may be assumed, were connected with that news: now that Burgoyne and his army were in effect prisoners, despite the fragile convention that he had signed, the British had cause to re-examine their own treatment of prisoners. The commissioners clearly hoped that their agent would gain an official hearing. They gave him a letter to Lord North, and Franklin tried to smooth his way by writing to two old friends. Thornton reached London on the 16th, armed with these letters, and Hartley obtained him an interview three days later with North; the issue of the prisoners was discussed but left for later determination. On the 28th Thornton, having heard nothing from Whitehall, took the initiative and went to Forton Prison, where he bribed his way into interviews with a number of the prisoners. Conditions were quite as bad as the commissioners had had reason to suppose.
 

  [December 11, 1777]
  Instructions to Mr. Thornton

You will receive herewith a Letter to Lord North and another to Sir Grey Cooper Secretary of the Treasury to which you are to endeavour to obtain Answer.
As the Purport is to obtain Permission to visit and examine into the Situation of our People in their Goals, and administer to their Relief, we hope a Request so consonant to Humanity will not be refus’d. But if you cannot obtain such Permission yet, (if not absolutely forbidden) we desire you would endeavour to see the Prisoners, take an Acct. of their Names, the Rank or Quality they serv’d in, the States they belong’d to, in what Vessel, and by whom they were taken and such other particulars as may tend to give us perfect Information of their Circumstances.
But before you leave London to visit the Prisons, wait on Mr. Hartley (for whom also you have a Letter which you will deliver as soon as you arrive) and desire his Advice or Orders; and if he should be so kind as to give you any relating to the Premises you are to follow the same punctually in your future Proceedings.
You will receive herewith Fifty Guineas for Travelling Expences of which you will render an Acct. We wish you a good Journey, being Sir, Your most humble Servants.
  
Notation: Letter to Sir Grey Cooper Dec 11. 77. Instructions to Mr. Thornton.
